Citation Nr: 1119634	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

In August 2006, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  At that hearing, he indicated that he was being treated for anemia that had been caused by other medical problems arising from his period of active service.  The Board interprets that testimony as raising a claim for service connection for anemia.  Also, in September 2010, the Veteran appears to have filed a claim for service connection for ischemic heart disease and diabetes mellitus.  As those claims have not been developed for appellate review, the Board refers them to the RO for appropriate action.

The issue of service connection for an eye disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran contends that his eye disability is related to an injury in service or is related to herbicide exposure.  Service personnel records show that the Veteran served in Korea from October 1969 to October 1970 with the 7th Medical Battalion, 7th Infantry Division.  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, the new regulation provides that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv), 76 Fed. Reg. 4245 (January 25, 2011).  Because the Veteran had service in Korea during the prescribed time period, but his unit is not specifically identified as one that may be presumed to have been exposed to herbicides, further verification of his exact unit location is necessary to verify his possible herbicide exposure.  M21-1MR, Part IV, Subpart 2, Chp. 10.p.  

A review of the record shows that there has not been proper compliance with the Board's March 2010 remand.  Where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, while the May 2010 VA examiner provided an opinion that the Veteran's current eye disability was at least as likely as not related to service, the examiner provided no rationale for that opinion.  Further, the opinion is inconsistent with the examiner's initial finding that the Veteran's eye disability was not caused or aggravated by his active service.  Because the opinion is internally inconsistent and is not supported by a rationale, the Board finds it to be inadequate for rating purposes and a new examination with a complete rationale is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service agency to determine whether the Veteran's unit, the 7th Medical Battalion, 7th Infantry Division, from October 1969 to October 1970, served along the DMZ in an area in which herbicides are known to have been applied.  All efforts to obtain records should be fully documented.

2.  Schedule the Veteran for a VA examination to assess the etiology of any current eye disability.  The claims folder must be reviewed by the examiner and the examination report must reflect that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the Veteran's in-service medical records showing complaints of and treatment for left eye irritation; his post-service medical records showing a history of extensive outpatient and surgical treatment for vision impairment, retinal detachment, and related eye problems; and the Veteran's written statements and hearing testimony indicating that, after undergoing more than 10 eye surgeries, he continues to experience severe eye problems and is legally blind in his right eye. The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  Specifically, the examiner should address the following:

a)  State whether it is as likely as not (50 percent probability or greater) that the Veteran has any current eye disability that was caused or aggravated beyond its natural progression by the eye irritation for which he sought treatment in service or by any incident of his service.

b)  If the Veteran is found to have served along the DMZ in an area in which herbicides are known to have been applied, and thus afforded the presumption of herbicide exposure, state whether it is as likely as not (50 percent probability or greater) that the Veteran has a current eye disability that is related to that herbicide exposure, including to diabetes mellitus.  

3.   Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

